Citation Nr: 1233559	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-22 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for posterior-lateral osteophyte of the right hip, rated as 10 percent disabling for limitation of extension from December 19, 1998.  
	
2.  Entitlement to an increased rating for posterior-lateral osteophyte of the right hip, rated as 10 percent disabling for limitation of adduction from March 22, 2012.  

3.  Entitlement to a compensable rating for posterior-lateral osteophyte of the right hip, rated for limitation of flexion from March 22, 2012.  

4.  Entitlement to an increased rating for degenerative joint disease of the left hip, rated as 10 percent disabling for limitation of extension from October 4, 2004.

5.  Entitlement to an increased rating for degenerative joint disease of the left hip, rated as 10 percent disabling for limitation of flexion from March 22, 2012.

6.  Entitlement to service connection for a low back disability, to include as secondary to service-connected disabilities.  
7.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1988 to August 1994.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, in pertinent part, continued 10 percent ratings for disabilities of the right and left hips and denied service connection for a low back disability.  

The Veteran testified before a hearing officer at the RO in September 2009.  A transcript of the hearing is of record.  Although the Veteran was scheduled for a videoconference hearing before the Board in June 2012, the Veteran withdrew his request for a hearing in a June 2012 statement from his representative.  See 38 C.F.R. § 20.704(e) (2011).  The Board will therefore proceed with a decision in this case.
The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to March 22, 2012, the Veteran's right hip manifested limitation of motion with extension to 5 degrees and internal rotation to 10 degrees without ankylosis, flail joint, or impairment of the femur.  

2.  For the period prior to March 22, 2012, the Veteran's left hip manifested limitation of motion with extension to 5 degrees and internal rotation to 10 degrees without ankylosis, flail joint, or impairment of the femur.  

3.  For the period beginning March 22, 2012, the Veteran's right hip manifested limitation of motion with extension to 5 degrees, flexion to 30 degrees, and limitation of adduction with an inability to cross his legs without ankylosis, flail joint, or impairment of the femur.

4.  For the period beginning March 22, 2012, the Veteran's left hip manifested limitation of motion with extension to 5 degrees and flexion to 30 degrees without ankylosis, flail joint, or impairment of the femur.


CONCLUSIONS OF LAW

1.  For the period prior to March 22, 2012, the criteria for a rating in excess of 10 percent for posterior-lateral osteophyte of the right hip based on limitation of extension are not met.  38 U.S.C.A. § 1155 (West 2002); 38 U.S.C.A. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Codes 5250, 5251, 5252, 5254, 5255 (2011).   

2.  For the period prior to March 22, 2012, the criteria for a separate rating of 10 percent, but not higher, for posterior-lateral osteophyte of the right hip based on impairment of the thigh with limitation of rotation are met.  38 U.S.C.A. § 1155; 38 U.S.C.A. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5253.

3.  For the period prior to March 22, 2012, the criteria for a rating in excess of 10 percent for degenerative joint disease of the left hip based on limitation of extension are not met.  38 U.S.C.A. § 1155; 38 U.S.C.A. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Codes 5250, 5251, 5252, 5254, 5255.  

4.  For the period prior to March 22, 2012, the criteria for a separate rating of 10 percent, but not higher, for degenerative joint disease of the left hip based on impairment of the thigh with limitation of rotation are met.  38 U.S.C.A. § 1155; 38 U.S.C.A. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5253.

5.  For the period beginning March 22, 2012, the criteria for a rating in excess of 10 percent for posterior-lateral osteophyte of the right hip based on limitation of extension are not met.  38 U.S.C.A. § 1155; 38 U.S.C.A. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Codes 5250, 5251, 5252, 5254, 5255.  

6.  For the period beginning March 22, 2012, the criteria for a rating in excess of 10 percent for posterior-lateral osteophyte of the right hip based on impairment of the thigh and limitation of adduction are not met.  38 U.S.C.A. § 1155; 38 U.S.C.A. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5253.

7.  For the period beginning March 22, 2012, the criteria for a rating of 20 percent, but not higher, for posterior-lateral osteophyte of the right hip based on limitation of flexion are met.  38 U.S.C.A. § 1155; 38 U.S.C.A. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5252.

8.  For the period beginning March 22, 2012, the criteria for a rating in excess of 10 percent for degenerative joint disease of the left hip based on limitation of extension are not met.  38 U.S.C.A. § 1155; 38 U.S.C.A. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Codes 5250, 5251, 5252, 5254, 5255.  

9.  For the period beginning March 22, 2012, the criteria for a rating of 20 percent, but not higher, for degenerative joint disease of the left hip based on limitation of flexion are met.  38 U.S.C.A. § 1155; 38 U.S.C.A. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5252.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that increased ratings are warranted for his right and left hip disabilities as they are productive of limited motion, stiffness, and constant pain.  During the September 2009 hearing at the RO, he also testified that pain and stiffness from his hips resulted in functional impairment such as difficulties sitting, driving, and walking.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for a posterior-lateral osteophyte of the right hip was granted in a July 2000 rating decision with an initial 10 percent evaluation assigned effective June 13, 1998.  Service connection for degenerative joint disease of the left hip was granted in a March 2006 rating decision with an initial 10 percent evaluation assigned effective October 4, 2004.  The May 2008 rating decision on appeal continued the 10 percent evaluations for both hip disabilities.  

In a March 2012 rating decision, the Veteran's right and left hip disabilities were assigned separate evaluations based on limitation of extension, flexion, and with respect to the right hip, limitation of adduction.  Thus, the Veteran's right hip condition is currently rated as 10 percent disabling for limitation of extension from December 19, 1998 with a separate 10 percent rating for limitation of adduction from March 22, 2012 and a separate noncompensable rating for limitation of flexion also from March 22, 2012.  The left hip is currently rated as 10 percent disabling for limitation of extension from October 4, 2004 with a separate 10 percent rating for limitation of flexion from March 22, 2012.  

As a preliminary matter, the Board notes that the Veteran has never manifested ankylosis of either hip and X-rays taken throughout the claims period have not demonstrated a flail joint or impairment of the femur (to include fractures or malunion).  The March 2012 VA examiner specifically found that none of these conditions were present, and the Board therefore finds that Diagnostic Codes 5250, 5254, and 5255 are not for application in this case.  Instead, the Board must determine whether increased ratings are warranted for the Veteran's hip disabilities under Diagnostic Codes 5251-5253 pertaining to limitation of motion and impairment of the thigh.  

Normal ranges of motion of the hip are for hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  Limitation of motion of the hip or thigh may be rated under Diagnostic Code 5250 (ankylosis of the hip), Diagnostic Code 5251 (limitation of extension), 5252 (limitation of flexion), or Diagnostic Code 5253 (impairment of the thigh). 

Diagnostic Code 5251 provides a 10 percent disability rating for limitation of extension of the thigh that is limited to 5 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5252 provides ratings based on limitation of flexion of the thigh.  A 10 percent disability rating is for flexion of the thigh that is limited to 45 degrees; a 20 percent rating is for flexion of the thigh that is limited to 30 degrees; a 30 percent rating is for flexion of the thigh that is limited to 20 degrees; and a 40 percent rating is for flexion of the thigh that is limited to 10 degrees.  Id.

Under Diagnostic Code 5253, impairment of the thigh may be rated based on limitation of abduction, limitation of adduction, or limitation of rotation.  A 10 percent rating will be assigned for limitation of rotation where the individual cannot toe-out more than 15 degrees on the affected leg, or for limitation of adduction where the individual cannot cross the legs.  A 20 percent rating will be assigned for limitation of abduction where there is motion lost beyond 10 degrees.  Id.

In applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  

Turning first to the period prior to March 22, 2012, the Board finds that a separate rating of 10 percent is warranted for the Veteran's limitation of motion of the right and left hip, specifically, limitation of internal rotation.  During this period, the most limited motion of both hips was recorded at the October 2009 VA examination when flexion was measured to 120 degrees (as reported in a December 2009 addendum report) with extension to 5 degrees, adduction to 10 degrees, and right abduction to 20 degrees and left abduction to 25 degrees.  The Veteran complained of some pain on motion, but only during internal rotation when pain began at 10 to 20 degrees.  Repetitive testing showed some reports of pain at 10 degrees, but there was no fatigue, weakness, lack of endurance, or incoordination.  

Extension of both hips was limited to 5 degrees during the October 2009 VA examination and this finding is contemplated by the 10 percent ratings assigned the bilateral hip disabilities during the period prior to March 22, 2012.  With respect to limitation of flexion, both hips manifested flexion measured to 120 degrees at the VA examination, well above the 45 degrees contemplated by a compensable 10 percent evaluation under Diagnostic Code 5252.  An increased or separate rating is therefore not warranted under this diagnostic code.  

The range of motion results reported by the VA examiner also considered the Veteran's complaints of pain following repetitive testing, to include pain beginning at 10 degrees during internal rotation.  Thus, with consideration of functional factors, the Veteran's internal rotation of both hips was limited to 10 degrees.  Diagnostic Code 5253 provides for a 10 percent evaluation with limitation of rotation and the inability to toe-out more than 15 degrees.  As the Veteran was unable to rotate his hips beyond 10 degrees during repetitive testing, the Board finds that separate 10 percent evaluations are warranted under Diagnostic Code 5253 for each hip during the period prior to March 22, 2012.  The Board notes that the assignment of a separate rating for limitation of rotation in this case does not violate the rule against pyramiding; as Diagnostic Code 5253 pertains to impairment of the thigh and symptomatology (i.e. limitation of rotation) that is separate and distinct from that already contemplated by the assigned 10 percent evaluations.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The Board will now turn to the appropriate ratings for the Veteran's hip disabilities during the period beginning March 22, 2012.  The March 2012 VA examination showed increased limitation of motion with bilateral hip flexion limited to 30 degrees with pain at the endpoint and extension limited to 5 degrees.  Again, the Veteran is already in receipt of the maximum rating possible under Diagnostic Code 5251 based on limitation of extension, and an increased evaluation is therefore not warranted during this period for this aspect of the disability.  Regarding limitation of flexion, the Veteran currently receives noncompensable separate evaluations for both hips.  However, with consideration of functional factors to include complaints of pain, he manifested flexion limited to 30 degrees which is contemplated by an increased 20 percent rating under Diagnostic Code 5252.  Separate 20 percent ratings for limitation of flexion are therefore warranted for the Veteran's right and left hip disabilities during the period beginning March 22, 2012.  

The Veteran is currently in receipt of a separate 10 percent rating under Diagnostic Code 5253 for impairment of the right thigh and limitation of adduction during the period beginning March 22, 2012.  Although an increased 20 percent rating is possible under Diagnostic Code 5253, the March 2012 VA examiner specifically found that the Veteran did not manifest limitation of abduction with motion lost beyond 10 degrees.  Similarly, while the Veteran manifested limitation of rotation of the left hip during the period prior to March 22, 2012, the March 2012 VA examiner found that left hip rotation was not such that the Veteran could not toe-out more than 15 degrees.  The Veteran also did not demonstrate limitation of adduction or abduction sufficient to merit an increased or separate rating under Diagnostic Code 5253 for impairment of the thigh.  Therefore, increased or separate ratings are not warranted under Diagnostic Code 5253 during the period beginning March 22, 2012 for either the right of left hip disabilities.  

In sum, during the period prior to March 22, 2012, the Veteran's right and left hip disabilities both warrant two 10 percent evaluations; the first for extension limited to 5 degrees under Diagnostic Code 5251 and a second 10 percent evaluation for impairment of the thigh and limitation of rotation under Diagnostic Code 5253.  Regarding the period beginning March 22, 2012, the right hip disability warrants the currently assigned 10 percent rating for limitation of extension under Diagnostic Code 5251, the current separate 10 percent rating for impairment of the thigh with limitation of adduction under Diagnostic Code 5253, and an increased 20 percent separate rating for limitation of flexion.  During this period, the left hip also warrants the currently assigned 10 percent rating for limitation of extension under Diagnostic Code 5251 and an increased 20 percent separate rating for limitation of flexion.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to because the preponderance of the evidence is against the claims for increased ratings other than those granted above.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's hip conditions are manifested by symptoms such as painful limited motion and stiff and weak joints.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an April 2008 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the April 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided proper VA examinations of his hips in May 2008, October 2009, and December 2012 in response to his claims for increased ratings.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to a rating in excess of 10 percent for posterior-lateral osteophyte of the right hip based on limitation of extension during the period prior to March 22, 2012 is denied.

Entitlement to a separate 10 percent rating, but not higher, for posterior-lateral osteophyte of the right hip based on impairment of the thigh with limitation of rotation during the period prior to March 22, 2012 is granted.

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left hip based on limitation of extension during the period prior to March 22, 2012 is denied.

Entitlement to a separate 10 percent rating, but not higher, for degenerative joint disease of the left hip based on impairment of the thigh with limitation of rotation during the period prior to March 22, 2012 is granted.

Entitlement to a rating in excess of 10 percent for posterior-lateral osteophyte of the right hip based on limitation of extension during the period beginning March 22, 2012 is denied. 

Entitlement to a rating in excess of 10 percent for posterior-lateral osteophyte of the right hip based on impairment of the thigh with limitation of adduction during the period beginning March 22, 2012 is denied. 

Entitlement to a rating of 20 percent, but not higher, for posterior-lateral osteophyte of the right hip based on limitation of flexion during the period beginning March 22, 2012 is granted. 

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left hip based on limitation of extension during the period beginning March 22, 2012 is denied. 

Entitlement to a rating of 20 percent, but not higher, for degenerative joint disease of the left hip based on limitation of flexion during the period beginning March 22, 2012 is granted.  



REMAND

The Veteran contends that service connection is warranted for a low back disability as secondary to his service-connected conditions of the knees and hips as they have affected his gait and alignment of the lumbar spine.  The Board finds that additional development is necessary before a decision may be rendered with this claim, to include the performance of a VA examination to determine the nature and etiology of the claimed disability. 

The Veteran was provided a VA examination of his lumbar spine in May 2008.  The Veteran complained of low back pain, but physical examination of the spine (including range of motion tests) were normal.  X-rays indicated minimal anterior degenerative osteophytes in the spine, but the VA examiner did not provide a diagnosis as there was no evidence of significant pathology.  In July 2011, the Veteran provided a brief note from his private physician stating that an unspecified back problem was related to his service-connected right knee disability.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Although the May 2008 VA examiner did not specifically diagnose a chronic low back disability, the Board concludes that the X-ray findings of degenerative osteophytes coupled with the Veteran's complaints of pain constitute signs and symptoms of a current disability.  In addition, the July 2011 statement from the Veteran's private physician is evidence of an association between the Veteran's disability and a service-connected disability.  A VA medical opinion and additional examination are therefore required by the duty to assist.  

The Veteran has also not received notice with respect to the elements and type of evidence necessary to substantiate a claim for service connection on a direct basis.  Upon remand, he should be provided such notice.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir. 2009).

The Board also finds that a claim for entitlement to TDIU has been reasonably raised by the record and should be remanded for adjudication.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability).  The record contains evidence that the Veteran's service-connected hips disabilities have significantly impaired his employment.  The March 2012 VA examiner specifically found that the Veteran's hip conditions impacted his employment and noted that the Veteran was unable to sit at a desk for more than 10 to 15 minutes and was unable to perform tasks such as mowing his lawn.  The Board also notes that the Veteran's most recent rating code sheet dated from March 2012 indicates a combined evaluation for compensation of 80 percent.  

While the Court has determined that a claim for TDIU is part of the Veteran's claim for an increased rating currently on appeal, the RO has not explicitly adjudicated the claim for entitlement to TDIU.  The Veteran would therefore be prejudiced if the Board were to decide this claim without prior adjudication by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) including notice regarding his claim for entitlement to service connection for a low back disability.  The letter must address the elements of service connection necessary to substantiate a claim on a direct basis.

2.  Afford the Veteran a VA examination to determine the nature and etiology of the claimed low back disorder.  The examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed, to include an MRI of the lumbar spine if appropriate. 

Based on a review of the claims file, the examiner is requested to offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any diagnosed low back disability is caused or aggravated by the Veteran's service-connected bilateral knee and bilateral hip disabilities. 

For the purposes of the requested medical opinion, the examiner should assume that the May 2008 X-ray finding of degenerative osteophytes constitutes a current disability.  

A complete explanation with reference to specific information in the claims file should be provided for all expressed opinions.

3.  Readjudicate the claim for service connection for a low back disability along with the claim for TDIU.  If the full benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


